t c memo united_states tax_court thomas and sarah g ackerman petitioners v commissioner of internal revenue respondent docket no filed date thomas and sarah g ackerman pro sese donald m brachfeld for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are taxable on a dollar_figure distribution from mr ackerman’s nonqualified_deferred_compensation_plan all section references are to the internal_revenue_code in effect for the year at issue findings_of_fact the parties have stipulated most of the relevant facts which we incorporate herein by this reference when they filed their petition petitioners resided in teaneck new jersey mr ackerman was previously employed in the new york office of rudolf wolff co inc employer mr ackerman participated in employer’s nonqualified executive deferred_compensation plan plan pursuant to the plan’s governing document any plan payments to employees were to be made net of applicable taxes including wage withholding taxes on or about date employer’s businesses were sold to another entity mr ackerman was among a few employees retained temporarily to assist in wrapping up business in the new york office in return he was entitled to receive a dollar_figure redundancy payment payable on termination mr ackerman’ sec_2001 form_w-2 wage and tax statement w-2 from employer shows taxable wages tips and other compensation totaling dollar_figure representing the dollar_figure redundancy payment and a dollar_figure plan distribution the w-2 shows only dollar_figure of federal_income_tax withheld employer is no longer in business petitioners have no contact address for employer’s successor or for any custodian of employee records on their joint form_1040 u s individual_income_tax_return form_1040 petitioners included in gross_income wages salaries tips etc of dollar_figure as reported on the form_w-2 to arrive at adjusted_gross_income petitioners deducted dollar_figure the typed-in explanation on line states only income on which tax paid_by employer in the notice_of_deficiency respondent disallowed this deduction opinion petitioners contend that the form_w-2 issued by employer is incorrect in that it does not reflect income taxes that employer withheld on petitioner’s plan distribution as required by the plan’s governing document accordingly petitioners contend that they correctly deducted the amount of the plan distribution from gross_income on their joint federal_income_tax return petitioners are mistaken the code provides no deduction from gross_income for the plan distribution see sec_61 and sec_62 rather it is fully includable in gross_income and any amount withheld as tax would be allowable as a credit pursuant to sec_31 see goins v commissioner tcmemo_1997_521 affd without published opinion 151_f3d_1029 4th cir petitioners contend that pursuant to sec_6201 respondent bears the burden of producing information to refute petitioners’ claim that employer withheld federal income taxes on the plan distribution because our decision in this case does not turn upon which party bears the burden of production or proof we need not address this contention petitioners have not explicitly claimed that they should be entitled to a sec_31 credit for amounts employer purportedly withheld on mr ackerman’s plan distribution but failed to report but even if we were to construe petitioners’ claims broadly to encompass such an argument it would be an argument that this court lacks jurisdiction to consider the court’s jurisdiction in this case is limited to redetermining petitioners’ deficiency see sec_6213 which the statute requires to be determined without regard to the credit under sec_31 sec_6211 see 12_tc_806 porter v commissioner tcmemo_1996_475 joy v commissioner tcmemo_1991_543 petitioners do not dispute that mr ackerman received at least a dollar_figure plan distribution in accordingly we sustain respondent’s determination petitioners contend alternatively that if employer neglected to withhold federal_income_tax on the plan distribution then only employer is liable for the tax for the reasons discussed above petitioners remain obligated to report their items of gross_income notwithstanding employer’s payment or nonpayment of withholding taxes thereon see goins v commissioner supra in fact the import of petitioners’ argument seems to be that dollar_figure was the net plan distribution after withheld taxes and that the gross plan distribution was considerably higher respondent has not asserted any increased deficiency to reflect any such higher amount of a gross plan distribution in light of the foregoing decision will be entered for respondent
